DETAILED ACTION
The following is in response to the amendments and arguments filed 10/28/2021.  Claims 55-57, 59-61, 63-64, and 66-70 are pending.  Claims 1-54, 58, 62 and 65 have been cancelled.   

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 63 has been canceled.

Claim Rejections - 35 USC § 112
The amendments to the claims have overcome the prior 35 USC 112 rejections

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	USPTO Revised Guidance

The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).

4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

Claims 55-57, 59-61, 63-64 and 66-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receive a contribution and accumulate value over a period of time by investing, transmit a guaranteed minimum income payment. 
The claim as a whole recites a method of organizing human activity, specifically, a fundamental economic practice of mitigating risk in the investment of retirement vehicles (an insurance contract, insured benefits). The claimed invention is a method that allows for an investment instrument to receive a contribution and accumulate value over a period of time and transmit a guaranteed minimum income payment increasing the income payment for life which is a fundamental economic practice of mitigating risk in a retirement instrument. Thus, the claim recites an abstract idea. 
The mere nominal recitation of a database, a generic computer processor coupled to the database and programmed to perform the steps, network and a database does not take the claim out of the methods of organizing human activity grouping, specifically the fundamental economic process of insurance. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of receiving and accumulating value in a retirement defined benefit in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
The claims are directed to the abstract idea of a financial calculation of a retirement investment contract, a fundamental economic process under the grouping of certain methods of organizing human activity.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mathematical concepts, mental processes, and, certain methods of organizing human activities.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014); and, 2019 PEG.

In addition, the elements of the dependent claims (contribution plans, income factors, periodic contributions, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claim 55 and 68.

Response to Arguments
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the instant claimed invention is not directed to a judicial exception (does not fall within one of the enumerated groupings of abstract ideas), Examiner respectfully disagrees.  The claim recites receive a contribution and accumulate value over a period of time by investing, transmit a guaranteed minimum income payment. The claim as a combination of elements and as a whole recites a method of organizing human activity, specifically, a fundamental economic practice of mitigating risk in the investment of retirement vehicles (an insurance contract, insured benefits). The claimed invention is a method that allows for an investment instrument to receive a contribution and accumulate value over a period of time and transmit a guaranteed minimum income payment increasing the income payment for 
With regards to applicant’s argument the office action is lacking in a reasoning and includes a conclusory rejection, Examiner respectfully disagrees.  As recited in the previous response to arguments and in the above 35 USC 101 analysis, the claim recites receive a contribution and accumulate value over a period of time by investing, transmit a guaranteed minimum income payment. The claim recites a method of organizing human activity, specifically, a fundamental economic practice of mitigating risk in the investment of retirement vehicles (an insurance contract, insured benefits). The claimed invention is a method that allows for an investment instrument to receive a contribution and accumulate value over a period of time and transmit a guaranteed minimum income payment increasing the income payment for life which is a fundamental economic practice of mitigating risk in a retirement instrument. Thus, the claim recites an abstract idea. The mere nominal recitation of a database, a generic computer processor coupled to the database and programmed to perform the steps, network and a database does not take the claim out of the methods of organizing human activity grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of receiving and accumulating value in a retirement defined benefit in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing financial process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of 
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:

(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
With regards to applicant’s argument the office analysis fails to consider specificity of claim limitations, Examiner respectfully disagrees.  Applicant further argues support for practical application of the claim by reciting “receive at least one investment payment and transmit a guaranteed minimum income payment” but does not provide any analysis as to why this recitation is a practical application except to argue “it recites numerous elements that are not required for the allegedly abstract idea” see remarks page 12.  In addition, applicant furthers the 
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field

(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment

If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
	With regards to applicant’s argument that claims 55-57, 59-61, 63-70 are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to reducing the risk of a retirement investment by offering a guaranteed minimum payment which is an abstract idea (fundamental economic practice which falls into a certain method of organizing human activity).  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  In addition, based on applicant’s own admission (remarks filed 01/29/2016 page 8 last 3 lines) the instant claimed invention is not a technological problem but a business problem.    
With regards to applicant’s argument (remarks page 13) “these amendments are additional evidence of integration under Prong 2 and significantly more under Step 2B,” Examiner disagrees.  Applicant has provided no evaluation as to how the amendments provide additional evidence.  Further, the claims do not amount to significantly more than the abstract (more than a mere instruction to perform the abstract idea).  Further, by applicant’s own admission, the claimed invention (an abstract idea of a calculation of a retirement investment) is not performed on a special use computer but instead on a general purpose computer (“may also include a microprocessor 25 such as an Intel x86-based device, a Motorola 68K device, a PowerPC device, a MIPS device, a Hewlett-Packard Precision device, a Digital Equipment Corporation Alpha RISC processor, a microcontroller or another general or special purpose device operating under programmed control,…” page 18, lines 25-30 of the originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
 As noted previously, Applicants’ claimed invention, in essence, calculates a particular retirement benefit for a user based on certain investments, and provides payments based on that calculation. In short, this computer-based functionality is directed to a fundamental business practice, namely financial calculation of a retirement investment—an abstract idea. As in SAP America, the claims here are not directed to specific improvements in the way computers and networks carry out their basic functions, but rather an improved financial analysis. See SAP America, 890 F.3d at 1022; see also In re Chorna, 656 F. App’x 1016, 1022 (Fed. Cir. See SAP America, 890 F.3d at 1022 (quoting Elec. Power, 830 F.3d at 1354).
Applicant’s claimed invention, in essence, calculates a particular retirement benefit for a user based on certain investments, and provides payments based on that calculation. In short, this computer-based functionality is directed to a fundamental business practice, namely financial calculation of a retirement investment—an abstract idea. As in SAP America, the claims here are not directed to specific improvements in the way computers and networks carry out their basic functions, but rather an improved financial analysis. See SAP America, 890 F.3d at 1022; see also In re Chorna, 656 F. App’x 1016, 1022 (Fed. Cir. 2016) (unpublished) (holding ineligible claims directed to financial instruments valued using an allocation formula, traded, and cleared as directed to an abstract idea). That the Specification indicates that off-the-shelf computer technology is usable to carry out the analysis on pages 18 and 19 of the Specification only bolsters the notion that the claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. See SAP America, 890 F.3d at 1022 (quoting Elec. Power, 830 F.3d at 1354).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeTorre et al. US 5732397 disclose an automated decision making arrangement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691